Citation Nr: 1142323	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  07-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for arthritic changes of the lumbar spine. 

2. Entitlement to service connection for pleural plaque lung disease.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee prior to March 9, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Elisabeth Camputaro, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1965. 

This appeal comes before the Board of Veterans' Appeals (Board), in part, from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for pleural plaque disease and a rating in excess of 20 percent for degenerative joint disease of the left knee.  

In March 2007, the RO granted service connection and an initial 10 percent rating for arthritic changes of the lumbar spine effective July 29, 2005.  In February 2008, the RO granted an increased initial rating of 20 percent for arthritis of the lumbar spine effective July 29, 2005.  In September 2010, the RO granted an increased rating of 30 percent for degenerative joint disease of the left knee effective March 9, 2010.  

The Veteran testified before the Board sitting at the RO in May 2009.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran, through his representative, submitted VA medical records in support of his claim for entitlement to service connection for pleural plaque lung disease and private medical records to include an October 2010 progress note showing that the Veteran fell and injured his back in support of his claim for an initial rating in excess of 20 percent for arthritic changes of the lumbar spine.  An October 2010 progress note shows that the Veteran's left knee gave out, which is pertinent to his claim for a rating in excess of 30 percent for degenerative joint disease of the left knee.

In an April 2011 statement, the Veteran avers that that since the last VA examination, he has fallen due to his left knee giving out and displaced a lumbar intervertebral disc.  The Veteran reported that he could not walk without the assistance of a walker or cane and that he regularly relied on a wheelchair for mobility now that his knees are constantly giving out and falls have become increasingly common.  Moreover, the Veteran avers that he underwent medical treatment for a motor vehicle accident.  Therefore, the Veteran should be accorded C&P examinations for his back and left knee as the evidence indicates that there may be a material change in the conditions.  38 C.F.R. § 3.327.  

In March 2010, the Veteran was accorded a compensation and pension (C&P) joints examination.  During the examination, the Veteran reported that he had pain all day across his back down his bilateral posterior legs to the feet with numbness and weakness.  The impression was left knee osteoarthritis with lumbosacral degenerative disc disease.  The examiner found no instability but did not explain how stability was assessed.  In addition, the examiner noted stocking glove distribution numbness involving the left upper extremity and left lower extremity on physical examination, but did not explain whether the Veteran has a neurological abnormality associated with the service-connected lumbar spine disability.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the March 2010 examination was inadequate and as the evidence indicates that there may be a material change in the conditions, the Veteran should be accorded a new C&P joints examination and C&P spine examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Additionally, during the March 2010 VA examination, the Veteran reported that he worked on tracked vehicles with asbestos installation.  On remand, the Veteran's service personnel records should be obtained as they may contain relevant information pertaining to his exposure to asbestos in service.  

The Board also notes that the Veteran receives health care through VA.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, as the case must be remanded to address additional evidence the RO should request all VA medical records dating from November 17, 2009.

The VA medical records and private medical records submitted by the Veteran have not been considered in adjudicating the Veteran's claim.  In a response form, received in October 2011, the Veteran indicated that he desired AOJ consideration of the additional evidence submitted.  See 38 C.F.R. § 20.1304(c).  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the veteran and his representative a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  However, the Veteran did not provide a waiver and no Supplemental Statement of the Case (SSOC) was issued after the receipt of the aforesaid evidence.  

Thus, on remand, the above-referenced evidence should be considered and the Veteran's claims readjudicated.  If the claims are not resolved to the Veteran's satisfaction on remand, the SSOC issued, before the case is returned to the Board, must address the evidence obtained after the Supplemental Statement of the Case was issued.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center in Washington, DC, for the following action: 

1.  The RO/AMC should obtain and associate with the claims file VA medical records pertaining to the Veteran dating from November 17, 2009.

2.  Request through the appropriate agency the Veteran's complete service personnel file.  

3.  Thereafter, the Veteran should be accorded a VA spine examination.  The report of examination should include a detailed account of all manifestations of the service-connected lumbar spine traumatic arthritis, including any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

As the Veteran has reported a numbness and weakness across his back down the bilateral posterior legs and feet, the examiner should also conduct a neurological assessment and indicate if there is any neurological abnormality associated with the service-connected low back disability.  See March 2010 VA examination.  If there is, the examiner should indicate what the symptoms and signs are and the severity thereof, (i.e., mild, moderate, severe, or complete paralysis).  If the examiner finds that there is no neurological abnormality associated with the service-connected lumbar spine disability, the examiner should so indicate in the examination report and provide a complete rationale for the conclusion.

The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  After steps one and two are complete, schedule the Veteran for the appropriate examination for joint disorders.  The report of examination should include a detailed account of all manifestations of the service-connected left knee disability and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), to include any additional limitation of motion on flare-ups.  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.  The examiner is also asked to assess whether the Veteran has lateral instability or recurrent subluxation and if so whether it is slight, moderate or severe in degree.  The examiner should indicate what tests were conducted to assess whether or not there is lateral instability.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  Thereafter, readjudicate the issues on appeal in light of the evidence of record not previously considered, to wit, evidence associated with the claims folder since the issuance of the September 2010 supplemental statement of the case.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



